Title: To Thomas Jefferson from William DuVal, 21 November 1806
From: DuVal, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond November 21st. 1806
                        
                        I have a profile of the venerable George Wythe taken by Mr W. Bache in 1804 by an Instrument he calls by the
                            name of his Patent Physiognotrace which profile much resembles that great and good Man, & Mr E Deane, I have written
                            to, who is a man of some eminence as a Portrait Limner to take a Copy thereof,—Both of which I will leave with Mr George
                            Jefferson, that you may take either of them—The profile you have, will shew his Appearance at that period of his Life,
                            & the one I have, will exhibit a strong likeness a few Years before his untimely Death—
                        I was at the Sweet Springs when your Letter of the 17 July was recieved here—The portrait of Mr Wythe which
                            you desired was inventoried and accounted for at the appraised value
                        If you prefered the Original Lyddia would be contented with a profile Copy—I know from what Mr Wythe often
                            said, that you were dearer to him than any Relation he had—that his attachment arose from that impulse that unite great
                            Minds, the sincere Love of Virtue—
                        May providence long preserve you to be a Blessing to our Country and an Example to all Nations
                        I am with sincere Respect Yr obedient Servt
                        
                            William DuVal
                     
                        
                    